Mr. Justice BBADXEY
delivered the opinion of the court.
As in this case the intent is the essence of the crime,§ and is not found, no judgment can be entered on the verdict, *129whether, the facts disclosed therein required a stamp to be-affixed to the draft or not. To decide the question proposed, therefore, would avail nothing. An imperfect verdict, or one on which no judgment can be rendered, must be set aside, and a venire de novo awarded.* The case must therefore be dismissed.
It is proper to observe that in the case of United States v. Isham,† recently decided by this court, we held that no stamp is required on drafts of the kind above described, when not exceeding ten dollars in amqunt.
Case dismissed.

 1 Bishop’s Criminal Procedure, \ 280, or 2d edition, 523; People v. Lehman, 2 Barbour, 218, 219.


 Bacon’s Abridgment, title “Verdict” (M.); Tidd’s Practice, 922, 9th ed.; Holland v. Fisher, Orlando Bridgman, 187, 188.


 17 Wallace, 496. [The case had not been decided when the present one was argued. — Hep.]